DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The requirement for restriction mailed on 27 August 2021 has been withdrawn by the Examiner who issued it. See Interview Summary mailed on 23 November 2021. As such, claims 17-20 are no longer considered withdrawn. Claims 1-20 are pending.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding claims 1 and 17, the claims recite “a conveying length, or the conveyor” and “a conveying length, of the conveyor”, respectively. The claims should amended to be consistent in regards to how the conveying length is referred to. Based on the specification, it appears as though it should be a conveying length of the conveyor.
Regarding claim 1, line 6, “in a conveyor length” should be changed to --in a conveying direction--.
Regarding claim 10, it appears as though it should be dependent on claim 9 instead of claim 2.

Regarding claims 2-16, they are dependent on claim 1.
Regarding claims 18-20, they are dependent on claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Focke (US 5,507,177) (hereinafter Focke).
1, Focke teaches an assembly to engage closed flexible bags [apparatus for testing the tightness of foil bags 10] (see Abstract, Fig. 1), the assembly including:
	a base; a conveyor mounted on the base [conveyor belt 14 inherently having a base on which it is mounted] and having an upstream end and a downstream end between which there moves a conveying length, of the conveyor [top surface of conveyor belt] (see Fig. 1), that receives and transports the bags [10] towards the downstream end, with the bags resting on the length (see Fig. 1), said length being moved in a conveying direction from said upstream end to said downstream end [arrow indicating conveying direction] (Col 2, line 52 - Col 3, line 16, see Fig. 1); and
	a resilient member [testing ram 18] mounted above the length (see Fig. 1) and moved in unison in said direction with said length but spaced therefrom so as to engage the bags on the length so as to apply a force thereto [testing ram applies force against one side of each bag 10; testing means travel synchronously with the foil bags along conveyor 14], to at least aid in deforming the bags so that the bags delivered to the downstream are at least partly uniform in configuration [each bag 10 deformed by testing head 18 in the same manner] (Col 3, lines 3-45, Col 4, lines 4-10, see Figs. 1-6).
	Regarding claim 2, Focke as applied to claim 1 above teaches the claimed invention, in addition to wherein said length provides an upwardly facing surface upon which the bags rest (see Fig. 1).
Regarding claim 8, Focke as applied to claim 1 above teaches the claimed invention, in addition to wherein said assembly includes a sensor assembly [23, 24] operatively associated with the conveyor [14] and resilient member [18], to provide a 
Regarding claim 14, Focke as applied to claim 2 above teaches the claimed invention, in addition to wherein said assembly includes a sensor assembly [23, 24] operatively associated with the conveyor [14] and resilient member [18], to provide a signal indicative of bag volume to thereby enable detection of bags that leak [position of testing ram 18 after applying force to each bag indicates acceptable or unacceptable bag volume (due to leakages); position of testing ram determined by a light barrier with appropriate optoelectrical sensors 23, 24] (Col 3, lines 4-45, see Figs. 1-6).

Regarding claim 17, Focke teaches an assembly to engage closed bags [apparatus for testing the tightness of foil bags 10] (see Abstract, Fig. 1), the assembly including:
	a base; a conveyor mounted on the base [conveyor belt 14 inherently having a base on which it is mounted] and having an upstream end and a downstream end between which there moves a conveying length, of the conveyor [top surface of the conveyor belt] (see Fig. 1), and that receives and transports the bags [10] towards the downstream end, with the bags resting on the length, said length being moved in a conveying direction from said upstream end to said downstream end [arrow indicating conveying direction] (Col 2, line 52 - Col 3, line 16, see Fig. 1); and

	a sensor assembly [23, 24] operatively associated with the conveyor [14] and resilient member [18], to provide a signal indicative of bag volume to thereby enable detection of bags that leak [position of testing ram 18 after applying force to each bag indicates acceptable or unacceptable bag volume (due to leakages); position of testing ram determined by a light barrier with appropriate optoelectrical sensors 23, 24] (Col 3, lines 4-45, see Figs. 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-5, 7, 9-11, 13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Focke, as applied to claims 1 and 17 above, and further in view of Taylor (EP 1186876 A2) (hereinafter Taylor).
Regarding claims 3 and 9, Focke as applied to claim 1 and 2 above teaches the claimed invention, in addition to wherein the assembly includes a compression device including said resilient member [spring 22, testing ram 18, testing head 20] (see Fig. 4), with the compression device including at least one member that moves in unison with said conveyor, the member providing a mounting for said resilient member so that said resilient member moves in unison with said length [testing means travel synchronously with the foil bags along conveyor 14] (Col 3, lines 3-45, Col 4, lines 4-10, see Figs. 1-6).
Focke fails to teach wherein the member is a loop member. Taylor teaches an assembly to engage closed flexible bags comprising a plurality of bags moving along a conveying direction on a conveyor length and having a spaced loop member that moves in unison with said conveyor so that members mounted on said loop member move in unison with said conveyor (see Abstract, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Focke with Taylor such that the member is a loop member in order to allow for synchronous travel of the testing means with the foil bags along the conveyor.
	Regarding claims 4 and 10, Focke in view of Taylor, as applied to claim 3 and 9 above, teaches the claimed invention, in addition to wherein said resilient member is a first resilient member, and said assembly includes further resilient members (see Focke 
	Regarding claims 5, 7, 11, and 13, Focke in view of Taylor, as applied to claims 4 and 10 above teaches the claimed invention, in addition to wherein each resilient member is an elongated spring extending generally horizontally and transverse relative to said length and longitudinally elongated transverse relative to said conveying direction [spring 22, testing ram 18, testing head 20; force onto sidewall of a bag which means the testing means extends generally horizontally and longitudinally elongated transverse relative to said conveying direction and length] (see Focke Figs. 1 and 4).
Regarding claim 15, Focke in view of Taylor, as applied to claim 11 above teaches the claimed invention, in addition to wherein said assembly includes a sensor assembly [23, 24] operatively associated with the conveyor [14] and resilient member [18], to provide a signal indicative of bag volume to thereby enable detection of bags that leak [position of testing ram 18 after applying force to each bag indicates acceptable or unacceptable bag volume (due to leakages); position of testing ram determined by a light barrier with appropriate optoelectrical sensors 23, 24] (Focke Col 3, lines 4-45, see Figs. 1-6).

18-20, Focke as applied to claim 17 above teaches the claimed invention, in addition to wherein said sensor assembly includes a first sensor [23 ,24] (see Figs. 1-6). Focke fails to teach wherein said sensor assembly includes a second sensor, the second sensor being spaced from the first sensor in said conveyor direction so that the sensors are spaced along said length, with both sensors being operable to provide a signal indicative of volume of the bag, wherein each sensor detects an upper surface of the bag. Taylor teaches an assembly to engage closed flexible bags comprising a plurality of bags moving along a conveying direction on a conveyor length and having a spaced loop member that moves in unison with said conveyor so that sensor members mounted on said loop member move in unison with said conveyor, wherein said sensors are spaced from each other in a conveyor direction and are operable to provide a signal indicative of volume of the bag and to detect an upper surface of the bag (Para [0018-0027], see Abstract, Fig. 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Focke with Taylor such that the sensor assembly further includes a second sensor, the second sensor being spaced from the first sensor in said conveyor direction so that the sensors are spaced along said length, with both sensors being operable to provide a signal indicative of volume of the bag, wherein each sensor detects an upper surface of the bag, in order to monitor the bags for leakages.

Claims 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Focke in view of Taylor, as applied to claims 5 and 11 above, and further in view of Raspante et al. (US 6,427,524 B1) (hereinafter Raspante).
Regarding claim 6 and 12, Focke in view of Taylor as applied to claims 5 and 11 above teaches the claimed invention, except for wherein the loop member is a pair of chained loops, the chained loops being spaced with the springs extending therebetween. Taylor additionally teaches wherein sensor members are spaced therebetween the loop member (see Taylor Fig. 1). Raspante teaches a conveyor assembly comprising a loop member spaced away from the conveyor belt for assisting in providing a force to an object moving along a conveying direction, wherein the loop member comprises a pair of chained loops (see Abstract, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Focke in view of Taylor with Raspante such that the loop member is a pair of chained loops, the chained loops being spaced with the springs extending therebetween, in order to support the resilient member to move in unison with the bags on the conveyor belt.
Regarding claim 16, Focke in view of Taylor and Raspante, as applied to claim 12 above teaches the claimed invention, in addition to wherein said assembly includes a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861